DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Election/Restrictions
Applicant's election with traverse of Specie G and Specie 5 in the reply filed on April 5, 2021 is acknowledged.  The traversal is on the ground(s) that all presented claims read on the elected specie and that no search and/or examination burden exists.  Examiner agrees to examine all presently presented claims based on the elected specie. However, argument against search and examination burden is not found persuasive because of the divergent independent and distinct features of the various disclosed specie, wherein the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a continuation application.  All subject matter for the claimed invention must be found in the earlier application to meet written description requirements.
Claim 1, line 6, recites “plantarflexion actuator comprising at least in part the combination of a plantar flexion motor, a series plantarflexion spring, and a plantarflexion transmission”.  Examiner is unable to find written description support for what additional elements are not included in the claim requirement for motor, spring and transmission substantially as claimed. For example, see at least elected embodiment including features of figure 31B.  Thus, there is lack of written description support in the original disclosure for claim limitation “at least in part”.  Claim 4, lines 2-3 contains this same limitation and contains new matter for substantially this same rationale.
Claim 1, line 13, and claim 4, line 7, each recites “forces exerted between the plantarflexion transmission and the series plantar flexion spring are unidirectional”.  Examiner is unable to find written description support for this limitation in the original disclosure.  Applicant 
Claim 1, lines 20-21, requires “…at least one of a joint position sensor, a motor position sensor, an inertial measurement unit, a force sensor, or an electromyographic sensor”.  At least paragraph [00237] on page 63 of the filed disclosure Applicant states “in order to function properly there are various sensors required ….” including position, force and displacement sensors. Thus, there is lack of written description support in the original disclosure for use of only one of some of the abovementioned claimed sensors.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The intended claim scope of at least in part found at claim 1, line 6, and claims 4, lines 2-3 in the phrase “plantarflexion/dorsiflexion actuator comprising at least in part the combination of a plantar/dorsi-flexion motor, a series plantarflexion/dorsiflexion spring, and a plantarflexion/dorsiflexion transmission” is unknown in light of the original disclosure. For example, these features appear to be the elements comprising the claimed actuator. See at least figure 31B.  What unclaimed elements are included in the claim scope? Are such features necessary for actuation of an ankle device? How would such features function in the claimed ankle device? 
Claim 1, line 7, recites the limitation “the combination”. There is lack of antecedent basis for this limitation in the claim.
Claim 1, line 13, and claim 4, line 7, each recites “forces exerted between the plantarflexion transmission and the series plantar flexion spring are unidirectional”.  Applicant has elected invention of specie G, figures 31A-31D. In operation of this embodiment, the plantarflexion transmission includes the lead screw 3131, slider 3134, guide rod 3135 and nut 3132, which when actuated by motor 3113 compresses plantarflexion spring 3119 (see figure 31B).  The claimed “engagement” of the transmission and spring appears to include both when the spring is being compressed (forces exerted by transmission onto spring) and after being compressed (when in compression and forces in the spring are being exerted on the transmission).  Thus, there appears to be two directions of forces exerted between the transmission and spring, since there are forces exerted by the transmission on the spring when the spring is being compressed by the slider/lead screw and forces exerted by the spring when the 
Claim 1, lines 20-21, requires “…at least one of a joint position sensor, a motor position sensor, an inertial measurement unit, a force sensor, or an electromyographic sensor”.  At least paragraph [00237] on page 63 of the filed disclosure Applicant states “in order to function properly there are various sensors required ….” including position, force and displacement sensors. Thus, when read in light of the guidance in the original written description it is unclear how to carry out the invention with only one of some of the abovementioned claimed sensors. Also note MPEP 2172.01 on unclaimed essential subject matter.
Claim 1 recites the limitation “the plantar flexion motor position” in line 24. There is lack of antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the ankle joint position” in lines 24-25. There is lack of antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the spring equilibrium position” in lines 4-5. There is lack of antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “a walking gait” at the end of the claim. Is this the same “a walking gait” recited at the end of claim 1, upon which claim 3 depends?
Claim 4 recites the limitation “the combination” in line 3. There is lack of antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the dorsiflexion motor position” in line 10. There is lack of antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “a walking gait” at the end of the claim. Is this the same “a walking gait” recited at the end of claim 1, upon which claim 4 depends?
Claim 6 recites the limitation “the swing phase” in line 1.  There is lack of antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the swing phase” in line 2.  There is lack of antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a walking gait” in line 2. Is this the same “a walking gait” recited at the end of claim 1, upon which claim 8 depends?
Claim 8 recites the limitation “the stance controlled plantar flexion phase” in line 3. There is lack of antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the stance controlled dorsiflexion phase” in line 4. There is lack of antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the swing phase” in line 2.  There is lack of antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “a walking gait” in line 2. Is this the same “a walking gait” recited at the end of claim 1, upon which claim 10 depends?
Claim 10 recites the limitation “the spring equilibrium position” in line 3. There is lack of antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the beginning” in line 2. There is lack of antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the controlled dorsiflexion phase” in line 2. There is lack of antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “a walking gait” in line 2. Is this the same “a walking gait” recited at the end of claim 1, upon which claim 12 depends?
Claim 12 recites the limitation “the power plantarflexion phase” in line 4.  There is lack of antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the controlled dorsiflexion phase” in line 2. There is lack of antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the powered plantar flexion phase” in line 3. There is lack of antecedent basis in the claim.
Claim 13 recites the limitation “a walking gait” in line 2. Is this the same “a walking gait” recited at the end of claim 1, upon which claim 13 depends?
Claim 14 recites the limitation “the amount” in line 1. There is lack of antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the slope” and “the torque versus angle curve” in line 3. There is lack of antecedent basis for these limitations in the claim.
Claim 14 recites the limitation “the subsequent positive power output” in lines 3-4. There is lack of antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the swing phase” in line 2. There is lack of antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “a gait cycle” in line 2. Is this the same or related to “a walking gait” recited in claim 1, upon which claim 15 depends?
Claim 15 recites the limitation “the ankle joint position” in line 2. There is lack of antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the spring equilibrium position” in line 3. There is lack of antecedent basis for this limitation in the claim.
Claim 18 recite the limitation “the sum” in line 2. There is lack of antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the minimum available stiffness level” in lines 2-3. There is lack of antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the maximum level control signal” in line 3.  There is lack of antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the maximum available stiffness level” in lines 3-4. There is lack of antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the difference” in line 2. There is lack of antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 4 and 5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yasui et al. U.S. publication no. 2003/0163206 A1.
Regarding claim 1, Yasui discloses an artificial ankle device (3) for a prosthesis, comprising, in combination: first and second members (5, 6) connected for movement relative to one another at an ankle joint (e.g., figures 1 and 10); a plantar flexion actuator connected between the first and second members (e.g., figures 1, 3 and 10, etc.), the plantar flexion actuator comprising at least in part the combination of a plantar flexion motor (15), a series plantar 
Regarding claim 4, Yasui discloses the device further comprising a dorsiflexion actuator (figures 10) connected between the first and second members (5, 6,), the dorsiflexion actuator comprising at least in part the combination of a dorsiflexion motor (15), a series dorsiflexion spring (11), and a dorsiflexion transmission (remaining portions of actuator) that operatively links the dorsiflexion motor (15) with the series dorsiflexion spring (11) such that, when the dorsiflexion transmission is engaged with the series dorsiflexion spring, forces exerted between the dorsiflexion transmission and the series dorsiflexion spring are unidirectional (compressing the spring or the forces of the spring that are always pressing downwardly on the piston 10- e.g., paragraph [0108]), and wherein the controller (25) is communicatively linked to the dorsiflexion 
Regarding claims 2 and 5, Yasui discloses the plantar flexion transmission and the dorsiflexion transmission are each non-back-drivable (i.e., the transmission force between the input axis and output axis are not the same based at least one on the compression function and properties of the spring and cylinder device). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,870,967. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention claimed by the present application is claimed by a combination of features of the invention of the patent claims.  The two claimed inventions are based on essentially the same disclosure and are not patentably distinct.
Claims 17-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of U.S. patent no. 10,137,011.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Allowable Subject Matter
Claim 17 is allowed with exception of the non-statutory double patenting rejection above.
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if the non-statutory double patenting rejection is overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774